Harold T. Garrity, J.
Relator seeks a writ of habeas corpus. After pleading guilty in a Court of Special Sessions of the Town of Greenburgh, relator was sentenced to six months’ imprisonment in the county jail. The execution of sentence was suspended and relator placed on probation for a period of one year. The terms of probation specifically barred relator from certain conduct which the Probation Department of Westchester County, by petition, alleged were subsequently violated. After a hearing resulting from said petition, the Trial Judge found that the relator had violated the conditions of her probation and vacated the suspension of sentence. Relator has since been confined.
*692We hold, preliminarily, that under the circumstances herein, the County Court has jurisdiction to entertain and determine a writ of habeas corpus. This appears to be a matter of novel impression in this court. We state our holding in rather categorical terms so that our ruling- in this regard is unequivocal. We forego a comprehensive consideration of the basis for such holding in view of the disposition of the writ which follows: The minutes establish that there was a proper hearing accorded relator as required by section 935 of the Code of Criminal Procedure, with the relator properly and adequately advised of her rights, and with no abuse of judicial discretion. (See People ex rel. Kuney v. Adams, 169 Misc. 285, affd. 256 App. Div. 802, affd. 280 N. Y. 794; also Burns v. United States, 287 U. S. 216.)
The writ herein is dismissed and the petition denied. Submit order.